DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is in response to a letter for a patent filed 05 November 2018 in which claims 1–6 were presented for examination.  Claims 1-6 are currently pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 November 2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, line 4, “the sharing” should be “sharing;” and 
In claim 1, line 13, insert “and” after “unit,”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an information acquisition unit” in claim 1; “a vehicle setting unit” in claim 1; “ fee setting unit” in claims 1-4; and “power storage device” in claims 1 and 3-6.

1.  The term “information acquisition unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “information acquisition unit” is subsequently modified by the configured to obtain”. The generic placeholder “information acquisition unit” is not modified by sufficient structure, material, or acts for performing the claimed functions. The limitation “information acquisition unit configured to obtain” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation.
2.  The term “vehicle setting unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “vehicle setting unit” is subsequently modified by the functional language “configured to set.”  The generic placeholder “vehicle setting unit” is not modified by sufficient structure, material, or acts for performing the claimed functions. The limitation “vehicle setting unit configured to set” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation. 
3.  The term “fee setting unit” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “fee setting unit” is subsequently modified by the functional language “configured to set.”  The generic placeholder “fee setting unit” is not modified by sufficient structure, material, or acts for performing the claimed functions. The limitation “fee setting unit configured to set” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation.
4.  The term “power storage device” is considered to be a generic placeholder for the term “means” for performing the claimed function of the limitation. The generic placeholder “power storage device” is subsequently modified by the functional language “power stored in.”  The generic placeholder “power storage device” is not modified by sufficient structure, material, or acts for performing the claimed functions. The limitation “power storage device” has therefore been interpreted under 35 U.S.C. 112(f) as a means plus function limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  

Step 1
Claims 1-5 are directed to a fee setting device (i.e., a machine); and Claim 6 is directed to a fee setting method (i.e., a process).  Therefore, Claims 1-6 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claim 1, recites:
obtain from a vehicle utilized for the sharing, information of an amount of power stored in a power storage device mounted in the vehicle;
set as a recommended vehicle a vehicle with a power storage device having an amount of power stored therein within a predetermined range when the vehicle is rented, and recommend the vehicle to a user; and
	set the utilization fee, 	the amount of power stored in the power storage device when the vehicle is rented being estimated from the amount of power stored in the power storage device that is obtained by the information acquisition unit,
	set the utilization fee at a lower price than a reference fee of the utilization fee when the recommended vehicle is utilized and an end amount of power falls within the predetermined range, the end amount of power being an amount of power stored in the power storage device when the vehicle is returned.

Independent claim 1 as a whole recites a method of organizing human activity.  The limitations of “obtain from a vehicle utilized for the sharing, information of an amount of power stored…”; “set as a recommended vehicle a vehicle… and recommend the vehicle to a user; and “set the utilization fee”, the amount of power stored in the power storage device when the vehicle is rented being estimated from the amount of power stored in the power storage device that is obtained by the information acquisition unit, set the utilization fee at a lower price than a reference fee of the utilization fee when the recommended vehicle is utilized and an end amount of power falls within the predetermined range, the end amount of power being an amount of power stored in the power storage device when the vehicle is returned; as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations by fundamental economic practices and principles and/or commercial or legal interactions (e.g. agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations), but for the recitation of generic computer components. That is, other than reciting ““fee setting device,” “an information acquisition unit,” “a vehicle setting unit,” “fee setting unit,” and “power storage device”, fundamental economic practices and principles and/or commercial or legal interactions.  For example, but for the “fee setting device,” “an information acquisition unit,” “a vehicle setting unit,” “fee setting unit,” and “power storage device” language, “obtain,” “set,” and ”set“ in the context of this claim encompasses the user obtaining information of am amount of power stored in a battery, set a recommended vehicle, and set the utilization fee.   To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection: If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas. Accordingly, the claim(s) recite an abstract idea.

Step 2A Prong 2
As per independent claim 1, this judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements (e.g. “a fee setting device,” “an information acquisition unit,” “a vehicle setting unit,” “a fee setting unit,” and “a power storage device”) – using the “fee setting device,” “an information acquisition unit,” “a vehicle setting unit,” “fee setting unit,” and “power storage device” to perform the obtain, set and set steps. The “fee setting device,” “an information acquisition unit,” “a vehicle setting unit,” “fee setting unit,” and “power storage device” in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtain information of an amount of power stored; set a recommended vehicle; and set the utilization fee) such that it amounts no more than mere instructions to “apply” the exception using a generic computer component.  Further, the “obtain” limitation(s) amount to mere 

Step 2B
Independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “fee setting device,” “an information acquisition unit,” “a vehicle setting unit,” “a fee setting unit,” and “power storage device” to perform the “obtain,” “set,” and “set” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
 Further, the “obtain," "set,” and “set" steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the “fee setting device,”  “ information acquisition unit,” “a vehicle setting unit,” “ fee setting unit,” and “power storage obtain information of an amount of power stored; set a recommended vehicle; and set the utilization fee is well understood, routine, and conventional because the specification has demonstrated the computing device/processor/system (including general purpose) that can be used for obtain, set, and set as described in para ([0024]-[0032], [0045]). For these reasons, there is no inventive concept. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are ineligible.

Step 2A Prong 1
Independent claim 6, recites:
obtaining, from a vehicle used for the sharing, information of an amount of power stored in a power storage device mounted in the vehicle ( Cho teaches “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. [...] connection information may include connection state information (e.g., whether electric vehicle 12 is connected to electric charger 14) [...] a remaining battery power amount, a charging condition (e.g., a charging level, a charging speed, a charging price, etc.)” ([0110]), “charging condition (e.g., an electric charging level, an electric charging time, an electric charging price, etc.)” (U [0128]);
	setting as a recommended vehicle a vehicle with a power storage device having an amount of power stored therein within a predetermined range when the vehicle is rented, and recommending the vehicle to a user; 
setting the utilization fee; and
	estimating the amount of power stored in the power storage device when the vehicle is rented from the obtained amount of power stored in the power storage device, 
 	the setting the utilization fee including setting the utilization fee at a lower price than a reference fee of the utilization fee when the recommended vehicle is utilized and an end amount 

 	Independent claim 6 as a whole recite a method of organizing human activity.  The limitations of “obtaining, from a vehicle used for the sharing, information of an amount of power stored…,” “setting as a recommended vehicle having an amount of power stored therein…”; “setting the utilization fee”; and “estimating the amount of power stored when the vehicle is rented” is a method of fundamental economic practices and principles and/or commercial or legal interactions.  The mere recitation of a generic computer (e.g. “a power storage device” of claim 6) does not take the claim out of the methods of organizing human activity. Thus, the claims recite an abstract idea.

Step 2A Prong 2
As per Independent claim 6, the judicial exception is not integrated into a practical application because the claims as a whole merely describes how to generally “apply” the concept of “obtaining,” “setting,” “setting,” and “estimating” of independent claim 6 in a computer environment.  The “power storage device” in the steps is recited at a high-level of generality such that it amounts no more than mere instructions or tools to “apply” the exception using a generic computer component (see MPEP 2106.05 (f)).  Furthermore, the recitation a vehicle or vehicle using electric power stored in a power storage device for providing data is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). Further, the “obtain” limitation(s) amount to mere insignificant extra-solution activity. See MPEP 2106.05(g).  MPEP 2106.05(g) states: “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-

Step 2B
Independent claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “power storage device” of claim 6 to amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the “power storage device" has been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the power storing device is well understood, routine, and conventional because the specification has demonstrated the computing power storage device that can be used for storing power as described om page 10, lines 29-page 11 (e.g. Power storage device 307 may be any power storage device capable of storing power). For these reasons, there is no inventive concept. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are not patent eligible.
	As per dependent claim 2, the recitation of “sets the reference fee…” is further directed to a method of organizing human activity described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claim 3, the recitation of “sets the utilization fee at a lower price…” is further directed to a method of organizing human activity described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
As per dependent claim 4, the recitation of “sets the utilization fee at a higher price…” is further directed to a method of organizing human activity described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claim 5, the recitation of “sets the fixed-fee portion at a lower price… is further directed to a method of organizing human activity described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US PG Pub. 2017/0364995 A1) in view of Miwa et al. (US PG Pub. 20190244284 A1) and Osamu (JP2013232129 A). 
As per claims 1 and 6, Yan discloses a fee setting device and method configured to set a utilization fee for sharing an electric vehicle, comprising:
an information acquisition unit configured to obtain, from a vehicle utilized for the sharing, information of an amount of power stored in a power storage device mounted in the vehicle ([0061]);
	a fee setting unit configured to set the utilization fee ([0014],[0061]),
	the amount of power stored in the power storage device when the vehicle is rented being estimated from the amount of power stored in the power storage device that is obtained by the information acquisition unit [0061]).
	Yan does not further disclose, however, Miwa et al. discloses:
a vehicle setting unit configured to set as a recommended vehicle a vehicle with a power storage device having an amount of power stored therein within a predetermined range when the vehicle is rented, and recommend the vehicle to a user (Miwa et al. [0059]-[0060] On the other hand, when the controller 14 determines that a bicycle 2 does have the necessary remaining battery level, the controller 14 identifies a plurality of pieces of information related to each bicycle 2 from the memory of the management apparatus 1 and causes the presentation interface 15 to display the information selectably as information B1 and B2, as illustrated in FIG. 5. The information related to the bicycle may, for example, include at least one of an exterior image of the bicycle, identification number, number of years in operation, distance traveled, date of maintenance, color and type (everyday use, fast travel, or the like), remaining battery level [%], travel range, estimated operating time calculated from the remaining battery level, and number of charge/discharge cycles of the battery. The pieces of information related to the bicycle are stored in association in the memory of the management apparatus 1. The presentation interface 15 at this time displays the bicycle 2 with the largest remaining battery level (95%) at the top and the bicycle 2 with the next largest remaining battery level (50%) below the top bicycle 2. In other words, the presentation interface 15 presents the bicycles 2 from the top in descending order of remaining battery level. The presentation interface 15 at this time may display the information B1 and information B2 with different background colors to make the bicycles 2 easier to distinguish. {The Examiner interprets this to mean that displayed electric bicycles are recommended based on meeting the required remaining battery levels for travel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yan to include the determining available vehicles based on displaying vehicles meeting the necessary remaining battery as taught by Miwa et al. in order to determine the best vehicle to meet the user's mobility needs. 
Yan does not further disclose, however, Osamu discloses:
 	the fee setting unit being configured to set the utilization fee at a lower price than a reference fee of the utilization fee when the recommended vehicle is utilized and an end amount of power falls within the predetermined range, the end amount of power being an amount of Yan in view of Miwa’s rental system to include the fee setting system as taught by Osamu in order to determine fees or incentives for renting vehicles.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US PG Pub. 2017/0364995 A1) in view of Miwa et al. (US PG Pub. 20190244284 A1) and Osamu (JP2013232129 A) as applied to claim 1 above and further in view of Cho (US. PG Pub. 2014/0207498 A1). 
As per claim 2, Yan in view of Miwa’s et al. and Osamu discloses the fee setting device according to claim 1.  Yan in view of Osamu does not further disclose, however, Cho discloses:
wherein the fee setting unit sets the reference fee as the utilization fee when the recommended vehicle is utilized and the end amount of power is outside the predetermined range ([0039],[0043]).  Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to modify the invention of Yan, Miwa et al., and Osamu’s fee setting system to include the remaining power upon return as taught by Cho in order to determine fees or incentives.

As per claim 3, Yan in view of Miwa et al. and Osamu discloses the fee setting device according to claim 1.  Yan in view of Miwa et al. and Osamu does not further disclose, however, Cho discloses:
wherein the fee setting unit sets the utilization fee at a lower price than the reference fee when the recommended vehicle is utilized and the end amount of power stored in the power storage device of the recommended vehicle falls within the predetermined range and is also equal to or larger than a reference value within the predetermined range ([0039],[0043]).  Yan, Miwa, and Osamu’s fee setting system to include the remaining power upon return as taught by Cho in order to determine fees or incentives.

As per claim 4, Yan in view of Miwa et al. and Osamu discloses the fee setting device according to claim 1.  Yan in view of Miwa et al. and Osamu does not further disclose, however, Cho discloses:
the fee setting device according to claim 1, wherein the fee setting unit sets the utilization fee at a higher price than the reference fee when a vehicle with a power storage device having stored therein an amount of power larger than the recommended vehicle is utilized ([0039],[0043]). Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to modify the invention of Yan, Miwa et al., and Osamu’s fee setting system to include the remaining power upon return as taught by Cho in order to determine fees or incentives.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yan (US PG Pub. 2017/0364995 A1) in view of Miwa et al. (US PG Pub. 20190244284 A1) and Osamu (JP 2013232129 A) as applied to claim 1 above and further in view of Jones (US. PG Pub. 2014/0025569 A1). 
As per claim 5, Yan in view of Miwa et al. and Osamu discloses the fee setting device according to claim 1.  Yan in view of Miwa et al. and Osamu does not further disclose, however, Jones discloses:
wherein the utilization fee includes a fixed-fee portion in which a fee per unit period of time is fixed, and a metered-fee portion in which a fee varies with an amount of power used as the vehicle is utilized ([0005] A system and a method for providing a device lease to a user are therefore desired to include a first rate for slower periods and a second rate for busier periods. It is desirable that the first rate be a fixed rate, which is lower than a standard lease rate in exchange for the user entering a lease including a dynamic second rate. It is desirable that the second rate be a dynamic rate, which reduces the lease rate for a period as a result of (i.e., in exchange for) an increase in consumable and resource purchases. It is desirable that neither the lessor nor lessee absorb a loss in one period that can be caused in a different period), and
the fee setting unit sets the fixed-fee portion at a lower price when a recommended plan is applied than when the recommended plan is not applied, the recommended plan setting a unit price of power of the metered-fee portion based on the amount of power stored in the power storage device (Jones: [0015] The dynamic fee determination module 118 determines the lease rate on a periodic basis during the lease term. More specifically, the dynamic fee determination module 118 determines an amount of a resource consumed by the printer device 106 during a select period. The module 118 computes a fee for the amount using an LUT (Look-Up Table) or algorithm. The module 118 automatically adjusts the fee in response to a change in the amount); ([0038] Similarly, for a decrease in the amount of the resource consumed during the period being below a minimum threshold, the lease rate is maintained at the minimum, predetermined rate based on the minimum number of resources that are fixed at S306).  
Jones does not explicitly disclose renting a vehicle which consumes power, however, Jones does disclose renting devices (i.e. printer) and charges fees based on consumables (paper, ink).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the printer and consumables of jones for the vehicle and power of Yan in view of Miwa et al. and Osamu.   Thus the simple substitution for one known element for another producing a predictable results renders the claim obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]





/F.A.N/Examiner, Art Unit 3628                  

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
May 24, 2021